Title: To George Washington from Philip Schuyler, 16 January 1780
From: Schuyler, Philip
To: Washington, George


          
            My Dear Sir
            Albany January 1[6]th 1780
          
          I have many and Sincere thanks to render Your Excellency for your affectionate favor of the 25th ult., which I had the honor to receive on the 14th Instant Whilst I regret with Anxious Concern the Causes which deprive me and mine of the satisfaction and happiness we promised ourselves from an Interview with You and Your lady at this place I lament with all the feelings which Affection can Inspire the pain and distress you are exposed to from the Miserably deranged State of our public Affairs, the fatal Influence pervades Into every quarter, and is Sensibly felt here. the public officers are without money and without Credit, and can procure nothing or next to nothing, the Garrison of Fort Schuyler has been on half Allowance And that of Fort George on the very point of Evacuating It. A temporary Supply is

afforded to both but Such is the exceeding Scarcity of Flour that It is quite problamatical wether a Sufficient Supply of that Article can be procured during the present severe weather I have advised the Commissary to provide a Substitute of Rye meal and Indian Corn meal And he is now useing his best endeavours to procure It—The Great Number of horses fed here make heavy drafts on the forrage of the Country I have Intreated Colo. Van Schaick to order their number to be reduced to the smallest possible, and have requested Colo. Lewis to come hither and shall advise him to Such Arrangements as will make a Considerable Saving In both Forrage & provision; I shall and with Great Chearfulness Enter Into Immediate measures to procure the Information Your Excellency wishes to have relative to the Enemys force at the North End of Lake Champlain, and hope soon to transmit Such Accounts of It as may be relyed on; Forrage is in very Considerable plenty on the rout to Canada thro the New Hampshire Grants as far as Otter Creek; A full Sufficiency for the operation you Contemplate may Also be Almost Instantaniously procured on the Communication by Hudsons river If a Supply of Money can be Obtained for the purpose, And I have not a doubt but that An Adequate complement Of Sleds might be procured In like Manner to Convey not only the proposed number of troops wit⟨h e⟩very necessary Requisite for such an Enterpriz⟨e⟩ but If even they were augmented to One thousand.
          Colo. V. Schaick has written Your Excellency on the Subject of the Snow Shoes & Makissons the former will be procured but I apprehend he will fail In the latter, a Substitute may however be provided but as It might be Imprudent to afford the least cause to Guess at the design I shall transmit a pair as a Sample by my daughter who takes the Advantage of a visit Mrs Renselaer is going to pay In Jersey to make her respects to Your Lady—Flannel or woolen Socks to go under the Mackissons will be necessary, a quantity of parched Corn Ground Into meal and Sweetned, seems necessary together with some dryed Clams If they can be Obtained In case the party Should be drove to retreat by a rout which would not lead them to ⟨Water⟩ they must leave their Sleds, which will probably be near Isle-au-noi⟨x⟩ If they proceed towards St Johns by the most direct rout, Or at the bottom of Missisque Bay If they should be directed to Cross the penensula formed by that bay and the part of the lake which leads to

St Johns, the latter rout is probably the most Eligable as It will least expose the party to a discovery, and hence promise fairest for Success, tho the march would be Considerably more lengthy than from the vicinity of Isle-au-noix.
          I believe It would be most prudent that the Mockissons, Machines for firing the Vessels, Powder horns, bullet pouches, Matches, Flints Steels and tinder horns Should be packed up below and Sent With or previous to the March of the troops from their quarters. Indian Leggings or In lieu Coarse Stockings with the feet part taken of[f] to tye over the Shoes and prevent the Snow Entering would be extreamly useful Tomahawks and felling axes are here in Sufficient number; If Your Excellency Should find yourself In a Condition to order the Attempt, and determine on It I will most Chearfully Charge myself with the arrangments that may be necessary here, and procure the forrage on my own Credit to be reimbursed whenever the public shall be In a Condition to do It.
          Deeply Impresed my Dear Sir with a Sense of the Extensive Advantages which would probably result to these States from a perfect and permanent reconciliation with an Enemy so formidable to a weak and Extensive frontier as fatal experience has evinced the Savages to be, and to whom distance of Situation seems no great Obstacle to prevent their Incursions; Reflecting on the exceedingly distressed State of our Finan⟨ce⟩ The little prospect of their Speedily becoming more respectable; The Almost Insurmountable difficulties which exist and which render Adequate Supplies for that Army only which must of necessity be kept towards the Sea Coast very precarious: The little prospect that You will be Able to detatch a Competent body of troops to protect the frontiers; The distress and Expence Incident on Calling out the Militia for that purpose; the Apparent Improbability of any further Offensive operations against the Indians with any prospect of Adequate Advantage; The Obstacles which would be removed Should Events arise which would Enable You to turn Your Attention to the Reduction of Canada or that of the Enemies Fortresses In the Interior part of the Country, appear to me Considerat[i]ons which Seem to render a peace with the Barbarians not only desirable but Even necessary, and have Influenced me to venture on measures of so Delicate a nature, that I dare not trust them to paper to bring about a reconciliation.

I think they promise fair for Success, and Mr Deane the only white person I have Intrusted on the Occassion writes me In a letter of the 10th Instant from Fort Schuyler “that the Indians (meaning a few very trusty ones employed In this business) are very Sanguine In their expectations of the Good Effects which they think will porbably be the Consequence of their Mission and of what they are permitted to say to the Six nations.”
          The Bearer hereof is Master John Van Renselaer my Nephew, his Mother was Married a Second time to Dr Bruce of the british and is now In New York, he wishes much to See her, and has Governor Clintons pass to go In, but his Grandfather whose heir he is, is exceedingly Apprehensiv⟨e⟩ least he should not be permitted to return If the request is not Improper I have to Intreat Your Excellency to permit a flag to proceed with him to the Enemys lines, And that the Officer who may be Charged with the flag be directed to receive assurances that he will be permitted to return If he goes Into the City, and If those Cannot be Obtained not to Suffer him to go In, but to Intreat ⟨that⟩ his Mother may have leave to see him at the lines.
          Mr Cuyler the purchasing Commissary has this moment left me. I had Advised him some time Since to procure the most Exact account possible of the flour he might depend upon of the last Years Crop. he reports fifteen thousand Barrels In Dutchess County and ⟨ulster⟩ together; one thousand In Albany; And About three thousand bushells of wheat at Bennington which is now Collecting there.
          I am Informed that Colo. Lewis has actually purchased 8000 bushell⟨s⟩ of Corn in the New Hampshire Grants that some of It is now In A Store about ten miles above this and the remainder ordered there.
          Be pleased to make my best respects to Mrs Washington. and to believe me with Every Sentiment of Esteem and Affection Your Excellencys most Obedient Humble Servant,
          
            Ph: Schuyler
          
        